Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 1 of 15         PageID #: 1880




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

                                )            CIVIL NO. 20-00240 JAO-RT
  In re                         )
                                )            ORDER VACATING BANKRUPTCY
  HAWAII ISLAND AIR, INC.,      )            COURT’S ORDER ON PLAINTIFF’S
                                )            MOTION FOR PARTIAL SUMMARY
             Debtor.            )            JUDGMENT
                                )
                                )
                                )
  ISLAND LEASING, LLC,          )
                                )
             Appellant,         )
                                )
        vs.                     )
                                )
  ELIZABETH A. KANE, Bankruptcy )
  Trustee; AAR SUPPLY CHAIN     )
  INC., dba AAR ALLEN ASSET     )
  MGMT — ALLEN AIRCRAFT,        )
                                )
             Appellees.         )

        ORDER VACATING BANKRUPTCY COURT’S ORDER ON
      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

        Appellant Island Leasing, LLC appeals an order entered by the Bankruptcy

  Court granting Trustee Appellee Elizabeth A. Kane’s motion for partial summary

  judgment, determining that Debtor Hawaii Island Air, Inc.’s shipment of certain

  aircraft parts to AAR Supply Chain, Inc. on the same day that the Debtor filed for

  bankruptcy constituted a post-petition transfer. For the following reasons, the
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 2 of 15          PageID #: 1881




  Court VACATES the order and remands the case to the Bankruptcy Court for

  further proceedings.

  I.    BACKGROUND

        A.     Facts1

        Hawaii Island Air, Inc. (“the Debtor”) operated an interisland airline

  business, leasing ATR airplanes from Appellant Island Leasing, LLC (“Island

  Leasing”). TER195.2 By June 2017, the Debtor had transitioned from ATR

  aircraft to a fleet of Q400 aircraft and the Debtor and Island Leasing therefore

  began seeking third-party purchasers for the ATR aircraft Island Leasing owned

  and certain ATR spare parts that the Debtor owned. TER196.

        AAR Supply Chain, Inc. (“AAR”)3 was a third-party purchaser and on

  August 9, 2017 issued a Purchase Order in the amount of $1,200,000.00 to the

  Debtor for certain aircraft parts (the “Purchase Order”), which included spare parts


  1
    The Court declines to consider any trial testimony in this summary judgment
  appeal, despite Island Leasing’s repeated citations to the trial transcript. See
  Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (explaining that a
  reviewing court cannot “erroneously rely on evidence outside the summary
  judgment record” and that the court is “limited to the … evidence available to the
  court at the time the motion was made” (internal quotation marks and citations
  omitted) (ellipsis in original)).
  2
    The term “TER” refers to the Trustee’s Excerpts of Record, which is Bates-
  stamped accordingly and available in attachments to ECF No. 13.
  3
    AAR is nominally an appellee in this appeal but did not file any briefs or
  otherwise participate in the appeal.
                                            2
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 3 of 15          PageID #: 1882




  owned by the Debtor. ER00138–40, ER00545.4 AAR was obligated to pay the

  Debtor in three equal installments, with the final installment due “after shipment.”

  ER00138. The “Title and Risk of Loss” term stated: “Title and risk of loss of

  goods purchased hereunder will be borne by Vendor until goods are received, in

  accordance with the terms hereof, at the FOB point specified herein at which time

  title and risk of loss will be borne by Buyer.” ER00140. The Purchase Order

  included an “Origin” F.O.B. term and a “COL” freight term. ER00138 The

  Purchase Order contained a choice-of-law provision specifying that the Purchase

  Order is governed by Illinois law. ER00140 The Debtor and Island Leasing

  agreed that the Debtor would receive the first installment payment under the

  Purchase Order and that Island Leasing would receive the second and third

  installment payments. ER00546.

        On August 16, 2017, AAR’s Vice President of Trading, Scott Holdman

  (“Holdman”), emailed Porter Mackenzie, the Debtor’s Director of Maintenance

  (“Mackenzie”):

               With regards to shipping, I spoke with our tax department again
               and we really need for [the Debtor] to ship the goods to AAR and
               be the shipper of record. If you use our account number, we still
               could be liable for tax which is pretty hefty.



  4
    The term “ER” refers to the Excerpts of Record, which is Bates-stamped
  accordingly and available in attachments to ECF No. 10, and ECF Nos. 11–12 and
  their attachments.
                                            3
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 4 of 15         PageID #: 1883




  ER000232. Mackenzie responded, “Oh that’s right... you did mention that... sorry,

  my bad. Can you confirm the shipping address and point of contact as well as any

  special instructions?” Id.

        On October 16, 2017, the Debtor shipped a portion of the aircraft parts

  specified in the Purchase Order to AAR on the Debtor’s FedEx account (the

  “October 16 Shipment”). ER00879–80. There is no evidence as to the precise

  time at which FedEx took possession of the aircraft parts from the Debtor. At 1:55

  p.m. that same day, the Debtor filed its voluntary chapter 11 bankruptcy petition.

  ER00713. AAR accepted delivery of the October 16 Shipment in Illinois on

  October 18, 2017. ER00886–88.

        B.     Procedural History

        On March 16, 2018, Trustee Elizabeth A. Kane (“the Trustee”) commenced

  an adversary proceeding by filing a complaint against Island Leasing regarding the

  aircraft parts transaction involving the Debtor, Island Leasing, and AAR in the

  Debtor’s bankruptcy action, which had been converted to a chapter 7 bankruptcy.

  ER00001–09.

        On June 15, 2018, the Trustee filed her First Amended Complaint, which

  included the following claims: Preferential Transfer under 11 U.S.C. § 547(b)

  (Count I); Declaratory Judgment (Count II); and Fraudulent Transfer Pursuant to

  11 U.S.C. §§ 549 and 550 (Count III). ER00021–31.


                                           4
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 5 of 15         PageID #: 1884




        The Trustee moved for partial summary on Count III of the First Amended

  Complaint, ER00083–110, and the Bankruptcy Court held a hearing on the

  Trustee’s motion for partial summary judgment on July 15, 2019. ER01206–51.

  The Bankruptcy Court orally found, “the change in the shipper of record can only

  be understood as a deliberate choice by AAR to have the effective date of the

  transfer be upon delivery to AAR on the mainland, which happened on the 18th [of

  October, 2017.]” ER01244. The Bankruptcy Court further found, “AAR feared,

  perhaps wrongly, they would be incurring additional Hawaii tax if the original

  FOB term were honored” and that AAR’s “intention was to change that provision.”

  ER01245.

        On July 19, 2019, the Bankruptcy Court issued its Order on Plaintiff’s

  Motion for Partial Summary Judgment, granting in part and denying in part the

  Trustee’s motion. ER01188–91. The Bankruptcy Court ruled that the October 16

  Shipment was a post-petition transfer and that Island Leasing was “the entity for

  whose benefit the transfer was made” under Section 550(a)(1) of the Bankruptcy

  Code. ER01189–90.

        On May 11, 2020, the Bankruptcy Court issued an order certifying its July

  19, 2019 order as a final order under Rule 54(b). ER01265–66. Island Leasing

  commenced this appeal on May 22, 2020 by filing its Notice of Appeal in the

  Bankruptcy Court. ER001267–68.


                                           5
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 6 of 15           PageID #: 1885




  II.    STANDARD OF REVIEW

         The Court reviews a bankruptcy court’s grant of summary judgment de

  novo. See In re Bullion Reserve of N. Am., 922 F.2d 544, 546 (9th Cir. 1991)

  (citation omitted). The Court, sitting as an appellate court, “must determine,

  viewing the evidence in the light most favorable to the nonmoving party, whether

  there are any genuine issues of material fact and whether the [trial] court correctly

  applied the relevant substantive law.” Id. (citations omitted). “On a motion for

  summary judgment, all reasonable inferences are drawn in favor of the non-

  moving party.” In re Slatkin, 525 F.3d 805, 810 (9th Cir. 2008) (citation omitted).

  The Court “may affirm the grant of summary judgment on any basis supported by

  the record.” Id. (citation omitted).

  III.   DISCUSSION

         The Bankruptcy Code permits the Trustee to “avoid a transfer of property of

  the estate . . . that occurs after the commencement of the case.” 11 U.S.C. § 549

  (a)(1). The Code defines “transfer” as “each mode, direct or indirect, absolute or

  conditional, voluntary or involuntary, of disposing of or parting with . . . property;

  or . . . an interest in property.” 11 U.S.C. § 101(54)(D). The parties agree that a

  transfer occurs when title passes. See ECF No. 10 at 12 (citing id.); ECF No. 13 at

  17–18 (same).




                                             6
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 7 of 15           PageID #: 1886




        The terms of the Purchase Order are not in dispute, and the parties do not

  contest the fact that the Purchase Order required title to pass “at the FOB point.”

  See ECF No. 10 at 19; ECF No. 13 at 10. Nor do the parties disagree that, under

  the Purchase Order, “the FOB point” was at “Origin,” meaning that title would

  have passed at the moment FedEx picked up the goods, and that the time of day

  that FedEx picked up the goods has not been established. It is also undisputed that

  the freight term “COL” meant that AAR would pay for the shipment. The parties

  also agree that Article Two of the Uniform Commercial Code (the “UCC”)

  governs the transaction at issue—Island Leasing cites Illinois’ UCC statutes, while

  the Trustee cites both Hawaiʻi and Illinois’ UCC statutes, noting that the Purchase

  Order included an Illinois choice-of-law provision, but that the goods were located

  in Hawaiʻi. Compare ECF No. 10 at 9, with ECF No. 13 at 24 n.11. The Court

  applies Illinois law as the issue here is when title to the goods in the October 16

  Shipment passed from the Debtor to AAR under the Purchase Order, which

  contains the choice-of-law provision. See Hawaiian Telcom Commc’ns, Inc. v.

  Tata Am. Int’l Corp., Civil No. 10-00112 HG-LEK, 2010 WL 2594482, at *5 n.7

  (D. Haw. May 24, 2010) (stating that under Hawaiʻi law, the “parties’ choice of

  law provision will be upheld if that law has some nexus with either the parties or

  the contract” (citing Del Monte Fresh Produce (Haw.), Inc. v. Fireman’s Fund Ins.

  Co., 117 Hawaiʻi 357, 364–65, 183 P.3d 734,741–42 (2003))), report and


                                            7
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 8 of 15             PageID #: 1887




  recommendation adopted by Civil No. 10-00112 HG-LEK, 2010 WL 2594495 (D.

  Haw. June 24, 2010).

        What is in dispute is whether the emails between Holdman and Mackenzie

  altered the terms of the Purchase Order so as to change when title to the goods

  passed to AAR. The Trustee contends that the emails modified the shipping terms,

  thereby redefining the F.O.B. location. ECF No. 13 at 26–27. Island Leasing

  argues that the emails only changed who paid for the shipment; they did not alter

  the Purchase Order’s F.O.B. term and only modified the separate “COL” (freight)

  term. ECF No. 10 at 15–16.

         Article Two, Section 401 of the UCC governs when title to goods passes

  from the seller to the buyer:

               (2) Unless otherwise explicitly agreed title passes to the buyer at
               the time and place at which the seller completes his performance
               with reference to the physical delivery of the goods, despite any
               reservation of a security interest and even though a document of
               title is to be delivered at a different time or place; and in
               particular and despite any reservation of a security interest by the
               bill of lading
                   (a) if the contract requires or authorizes the seller to send the
               goods to the buyer but does not require him to deliver them at
               destination, title passes to the buyer at the time and place of
               shipment; and
                   (b) if the contract requires delivery at destination, title passes
               on tender there.

  810 Ill. Comp. Stat. 5/2-401(2) (emphases added). Thus, when a contract is

  otherwise silent on the matter, the determination of when title passes depends on


                                             8
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 9 of 15            PageID #: 1888




  whether it is a “shipment contract” (where the seller is not required to deliver the

  goods to the buyer) or a “destination contract” (where the seller must deliver the

  goods to the buyer). See Galicia v. Country Coach, Inc., 324 F. App’x 687, 688–

  89 (9th Cir. 2009) (construing a similar provision under California’s enactment of

  the UCC). Under a shipment contract, title passes to the buyer at the time of

  shipment, whereas under a destination contract, title passes upon delivery to the

  buyer. See 810 Ill. Comp. Stat. 5/2-401(2). Moreover, under a destination

  contract, the seller assumes the added obligations to “put and hold conforming

  goods at the buyer’s disposition [at the destination] and give the buyer any

  notification reasonably necessary to enable him to take delivery.” June G. Ashton

  Interiors v. Stark Carpet Corp., 491 N.E.2d 120, 124 (Ill. App. Ct. 1986) (quoting

  810 Ill. Comp. Stat. 5/2-503(1), formerly cited as Ill. Rev. Stat., ch. 26, ¶¶ 2-

  503(1)) (alterations in original) (other citation omitted).

          Article Two, Section 503 of the UCC governs the manner of the seller’s

  tender of delivery. Comment 5 to this section makes clear that payment for

  shipping does not convert a shipment contract into a destination contract:

                 For the purposes of subsections (2) and (3)[5] there is omitted
                 from this Article the rule under prior uniform legislation that a


  5
      Subsections (2) and (3) state:

          (2) Where the case is within the next section respecting shipment tender
          requires that the seller comply with its provisions.
                                             9
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 10 of 15         PageID #:
                                   1889



            term requiring the seller to pay the freight or cost of
            transportation to the buyer is equivalent to an agreement by the
            seller to deliver to the buyer or at an agreed destination. This
            omission is with the specific intention of negating the rule, for
            under this Article the “shipment” contract is regarded as the
            normal one and the “destination” contract as the variant type.
            The seller is not obligated to deliver at a named destination and
            bear the concurrent risk of loss until arrival, unless he has
            specifically agreed so to deliver or the commercial understanding
            of the terms used by the parties contemplates such delivery.

810 Ill. Comp. Stat. 5/2-503 cmt. 5 (emphases added). Indeed, the UCC “creates a

clear presumption in favor of a shipment contract, which does not require delivery

of goods at a particular destination[.]” Mach Mold Inc. v. Clover Assocs., Inc., 383

F. Supp. 2d 1015, 1028 (N.D. Ill. 2005) (citing U.C.C. § 2-503, cmt. 5).

      Neither the Purchase Order nor the emails between Holdman and Mackenzie

obligated the Debtor to transport the goods to AAR’s specified destination and

tender the goods at that point. And in the absence of such an express obligation,

the contract could not have been a destination contract with an F.O.B. the place of

destination. See, e.g., Windows, Inc. v. Jordan Panel Sys. Corp., 177 F.3d 114,

117 (2d Cir. 1999) (concluding that a contract providing that the goods must “be



      (3) Where the seller is required to deliver at a particular destination
      tender requires that he comply with subsection (1) and also in any
      appropriate case tender documents as described in subsections (4) and
      (5) of this Section.

810 Ill. Comp. Stat. 5/2-503(2)–(3).

                                        10
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 11 of 15            PageID #:
                                   1890



shipped properly crated/packaged/boxed suitable for cross country motor freight

transit and delivered to New York City” is a shipment contract because “[t]o

overcome the presumption favoring shipment contracts, the parties must have

explicitly agreed to impose on [the seller] the obligation to effect delivery at a

particular destination” (construing New York’s enactment of the UCC); c.f. June

G. Ashton Interiors, 491 N.E.2d at 124–25 (explaining that a subsequent agreement

between the parties converted the shipment contract into a destination contract

because the seller “agreed to deliver” the goods to the buyer’s location on a

specified date). See also generally, 1 White, Summers, & Hillman, Uniform

Commercial Code § 6:4 (6th ed. updated Aug. 2020) (“[A] contract which contains

neither an F.O.B. term nor any other term explicitly allocating loss is a ‘shipment’

contract. This is so although the seller has agreed to pay the shipment cost. . . .

[T]he parties, in a contract contemplating carriage, must explicitly agree to a

destination contract by using ‘F.O.B. buyer’s place of business’ or equivalent

language. Otherwise, the contract will be a ‘shipment” contract.’” (footnote

omitted) (emphasis in original)). The parties’ agreement that the Debtor would pay

for shipping was therefore insufficient to convert the Purchase Order into a

destination contract.

      The Trustee contends that the emails modified key terms and that “under the

modified shipping terms, the Debtor could not complete its performance” at the


                                          11
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 12 of 15           PageID #:
                                   1891



specified F.O.B. location (origin) because the Debtor assumed responsibilities

beyond “mak[ing] the shipment available on its loading dock for pickup by AAR.”

ECF No. 13 at 26. But nothing in the emails states that the Debtor had to assume

the responsibility of delivery, and the Purchase Order provides that title and risk of

loss passes at the origin point. And in any event, the presumption in favor of

shipment contracts weighs against the Trustee’s argument that the Debtor’s

agreement to be the “shipper of record” was tantamount to the creation of a

destination contract. 6

      The Trustee further argues that the Supreme Court’s holding in Barnhill v.

Johnson, 503 U.S. 393 (1992), that the “transfer” of a bank check occurs when it is

honored by the drawee bank and not when it is received by the payee. ECF No. 13

at 24–25. The Supreme Court decided Barnhill under Article Three of the UCC,

which governs negotiable instruments. The aircraft parts at issue here, however,

are goods, not negotiable instruments and the Court will not look to Article Three

of the UCC when the answer lies in Article Two. Compare Geneva Int’l Corp. v.

Petrof, Spol, S.R.O., 608 F. Supp. 2d 993, 999 (N.D. Ill. 2009) (“If the contract is

predominantly for the sale of goods . . . the contract will be governed by Article 2


6
  The Court observes that the Bankruptcy Court issued its order without the benefit
of Island Leasing’s briefing on the issue of whether the Debtor’s agreement to be
the “shipper of record” affected when title to the aircraft parts passed under the
Purchase Order, as the Trustee raised this argument for the first time in her reply
memorandum below. ER00815-18.
                                          12
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 13 of 15             PageID #:
                                   1892



of the UCC.” (citation omitted)), with Johnson v. Bank of Am., N.A., C/A No. 3:09-

1600-JFA, 2010 WL 1542560, at *2 (D.S.C. Apr. 16, 2010) (“Article[] 3 appears

constrained in its application to the various issues arising out of the handling of

negotiable instruments themselves.” (citation omitted)). The Ninth Circuit

Bankruptcy Appeals Panel further held that the pertinent holding Barnhill is

limited to ordinary checks and does not apply even to cashier’s checks. In re

Mora, 218 B.R. 71, 76 (B.A.P. 9th Cir. 1998), aff’d, 199 F.3d 1024 (9th Cir. 1999).

      The Trustee also argues that as the shipper of record, the Debtor had the

authority to stop shipment to AAR and have the goods diverted and brought back.

ECF No. 13 at 28. While it may be possible that FedEx would have obeyed a

directive from the Debtor to stop shipment,7 this practical reality does not

substitute for the UCC’s provisions regarding the transfer of title. Indeed, under

the UCC, title and the authority to stop shipment are not necessarily concomitant.

See In re TSAWD Holdings, Inc., 574 B.R. 482, 486 (Bankr. D. Del. 2017)

(explaining that a seller has the right under Article Two, Section 705 of the UCC to

stop shipment of goods to an insolvent buyer, even when title to the goods already

passed to the buyer) (applying Delaware’s enactment of the UCC).




7
   If FedEx were to have stopped shipment at the Debtor’s directive, that would
likely have been because FedEx was in privity with the Debtor, and not because of
FedEx’s determination of which party had title to the goods.
                                          13
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 14 of 15               PageID #:
                                   1893



      Finally, the Trustee contends that because AAR hoped to avoid taxes by not

paying for shipping, it must have intended for title to transfer upon delivery. But

the emails are completely silent regarding when title transferred, and this inference

is too significant a leap, especially at the summary judgment stage, and particularly

where the UCC presumes a contract is a “shipment contract.” And even if AAR

had intended for title to transfer upon delivery for tax purposes, there is no

evidence that the Debtor assented to a modification of the Purchase Order’s

provisions regarding title transfer.

      The Bankruptcy Court therefore erred when it ruled that the October 16

Shipment was a post-petition transfer.

      Having concluded that the October 16 Shipment was not a post-petition

transfer, the Court need not determine whether Island Leasing was the entity for

whose benefit the transfer was made.

      //

      //

      //

      //

      //

      //

      //


                                          14
Case 1:20-cv-00240-JAO-RT Document 17 Filed 11/10/20 Page 15 of 15     PageID #:
                                   1894



IV.   CONCLUSION

      For the reasons set forth above, the Court VACATES the Bankruptcy

Court’s July 19, 2019 Order on Plaintiff’s Motion for Partial Summary Judgment

and REMANDS the action to the Bankruptcy Court for further proceedings

consistent with this Order.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, November 10, 2020.




CV 20-00240 JAO-RT; Island Leasing, LLC v. Elizabeth A. Kane, Bankruptcy
Trustee, et al.; ORDER VACATING BANKRUPTCY COURT’S ORDER ON
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT


                                      15
